DETAILED ACTION
Claim(s) 1-20 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 15, the claim currently recites “the test strip slot is detachably disposed on the lateral surface”. According to the embodiments, “test strip slot” is represented by elements 130/330/430/530 (para. [0039] and Figs. 2A-B, 3A-B, 4A-B, and 5A-5B). However, the specification filed 09/09/2020 does not recite “the test strip slot is detachably disposed on the lateral surface”. It is currently unclear how the test strip slot can be detachable from the lateral surface. In light of the specification, it appears that Claim 15 is intended to read “the protruding portion is detachable disposed on the lateral surface” (emphasis added). It is recommended to the Applicant to amend the claim accordingly.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “several” in claims 1, 12, and 18 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification filed 09/09/2020 recites the protruding portion is several times the width of the slot opening, and the test strip length is several times the test strip width, in paras. [0007], [0008], and [0009]. However, the specification does not define “several” and the specification does not give an example of widths/lengths of the slot opening and test strip. In light of the specification, it is unclear what the scope of “several” is. For the purposes of examination, “several” is being interpreted as any amount to allow for the protruding portion width and test strip length to be larger. Claims 2-11, 13-17, and 19-20 are rejected due to their dependence.
It is noted that “the slot width is slightly larger than the test strip width”, in claims 1 and 12 is not indefinite since the specification recites the slot width is 1.1 to 2 times the test strip width, providing an example (para. [0024]). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 12, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coburn et al. (Pub. No. US 2016/0290951), hereinafter referred to as Coburn.
The claims are generally directed towards a physiological sensing device for reading an elongated test strip having an insertion end, a test strip width and a test strip length, comprising: a housing having a front surface, a rear surface opposite to the front surface, and a lateral surface; a test strip slot disposed on the lateral surface, and having: a first slot wall adjacent to the front surface; a second slot wall adjacent to the rear surface, and disposed opposite to the first slot wall; and a slot opening having a slot width, formed between the first slot wall and the second slot wall for accommodating the elongated test strip, and allowing the insertion end to enter the housing through the slot opening; and a first protruding portion extending from the second slot wall to have a protruding width being several times of a width of the slot opening, wherein the test strip length is several times of the test strip width, and the slot width is slightly larger than the test strip width.
Regarding Claim 1, Coburn discloses a physiological sensing device (Abstract, “analyte meter, such as a blood glucose meter, uses electrochemical test strips”, Fig. 8) for reading an elongated test strip (Fig. 9, element 46, “test strip”) having an insertion end (Fig. 9, element 58), a test strip width and a test strip length (Fig. 9, element 62 showing the width side, element 66 showing the length side), comprising: 
a housing having a front surface, a rear surface opposite to the front surface, and a lateral surface (see Annotated Fig. 8 below, the housing inherently has a rear surface since the housing is three dimensional);

    PNG
    media_image1.png
    351
    429
    media_image1.png
    Greyscale

a test strip slot disposed on the lateral surface (Fig. 8, element 50, “contoured strip port”, element 50 being disposed on the lateral surface, see annotated Fig. 8 above), and having: 
a first slot wall adjacent to the front surface (Fig. 23, element 100, “contoured top”, para. [0048] and para. [0052]); 
a second slot wall adjacent to the rear surface, and disposed opposite to the first slot wall (Fig. 23, element 96, “opening bottom”, para. [0048]); and 
a slot opening having a slot width (Fig. 23, element 92, “strip port opening”), formed between the first slot wall and the second slot wall for accommodating the elongated test strip (Fig. 23, elements 96 and 100 form a width that allows for element 52 to be inserted), and allowing the insertion end to enter the housing through the slot opening (Fig. 18, Fig. 19, Fig. 21, para. [0048-0052], “test strip entering the strip port opening …”); and 
a first protruding portion (Fig. 15, Fig. 16, Fig. 17, element 90, “strip shelf”) extending from the second slot wall (Fig. 15 and Fig. 17, element 90 extends from the second (bottom) slot wall) to have a protruding width being several times of a width of the slot opening (see Annotated Fig. 15 and Fig. 16 below) wherein the test strip length is several times of the test strip width (Fig. 9, the length of the test strip (element 66) is several times the test strip width (element 62)), and the slot width is slightly larger than the test strip width (Fig. 23, element 92, “opening” is larger than the dimensions of element 46, “test strip”).
Regarding Claim 4, Coburn discloses the physiological sensing device according to Claim 1, further comprising a second protruding portion extending from the first slot wall and opposite to the first protruding portion (Fig. 15, Fig. 16, Fig. 17, element 102, “contoured face”, element 102 extends from the top slot wall shown in Fig. 15, Fig. 16 and Fig. 17, and is opposite to element 90, “strip shelf”).
Regarding Claim 6, Coburn discloses the physiological sensing device according to Claim 4, further comprising a constraint portion (Fig. 15, Fig. 16, and Fig. 17, element 94, “side guides”) disposed between the first protruding portion and the second protruding portion and adjacent to the slot opening (Fig. 15 and Fig. 17, element 94 is disposed between element 90 and 102, and is adjacent to the slot opening 92), wherein the first protruding portion, the second protruding portion and the constraint portion together form a guiding device (para. [0047-0048], “strip shelf has side guides for aligning the test strip with the strip port opening … contoured slot face above the contoured top reduces friction upon contact with the test strip”, elements 90, 94, and 102 form a guiding device for a test strip).
Regarding Claim 8, Coburn discloses the physiological sensing device according to Claim 1, wherein the elongated test strip includes a sensing portion (Fig. 9, element 62, “dosing site”, para. [0040] and para. [0042]), and a coding portion (Fig. 9, element 58, “electrical traces”) being adjacent to the insertion end of the elongated test strip (para. [0041], “strip contact area is not covered by the second substrate 60 … during test strip insertion”, electrical traces are adjacent to the insertion end of the test strip).
Regarding Claim 12, Coburn discloses a physiological sensing device (Abstract, “analyte meter, such as a blood glucose meter, uses electrochemical test strips”, Fig. 8) for reading a physiological test strip (Fig. 9, element 46, “test strip”) having an insertion end (Fig. 9, element 58), a test strip width and a test strip length (Fig. 9, element 62 showing the width side, element 66 showing the length side), comprising: 
a housing having a lateral surface, a front and a rear (see Annotated Fig. 8 below, the housing inherently has a rear surface since the housing is three dimensional); and

    PNG
    media_image1.png
    351
    429
    media_image1.png
    Greyscale

a test strip slot disposed on the lateral surface (Fig. 8, element 50, “contoured strip port”, element 50 being disposed on the lateral surface, see annotated Fig. 8 above), and having: 6443697.1 17DEEBIO-PT008 
a first slot wall adjacent to the front (Fig. 23, element 100, “contoured top”, para. [0048] and para. [0052]); 
a second slot wall adjacent to the rear (Fig. 23, element 96, “opening bottom”, para. [0048]); and 
a slot opening having a slot width (Fig. 23, element 92, “strip port opening”), formed between the first and the second slot walls (Fig. 23, elements 96 and 100 form a width that allows for element 52 to be inserted), and configured to allow the insertion end to enter the housing therethrough (Fig. 18, Fig. 19, Fig. 21, para. [0048-0052], “test strip entering the strip port opening …”), wherein: 
the test strip length is several times of the test strip width (Fig. 9, the length of the test strip (element 66) is several times the test strip width (element 62)); 
the slot width is slightly larger than the test strip width (Fig. 23, element 92, “opening” is larger than the dimensions of element 46, “test strip”); and 
the second slot wall includes a protruding portion (Fig. 15, Fig. 16, Fig. 17, element 90, “strip shelf”) having a protruding width being several times of the test strip width (see Annotated Fig. 15 and Fig. 16 below).
Regarding Claim 14, Coburn discloses the physiological sensing device according to Claim 12, further comprising a constraint portion (Fig. 15, Fig. 16, and Fig. 17, element 94, “side guides”) disposed on the protruding portion and adjacent to the slot (Fig. 15 and Fig. 17, element 94 is disposed on element 90, and is adjacent to the slot opening 92).
Regarding Claim 18, Coburn discloses a physiological sensing device (Abstract, “analyte meter, such as a blood glucose meter, uses electrochemical test strips”, Fig. 8) for reading a physiological test strip (Fig. 9, element 46, “test strip”) having an6443697.118DEEBIO-PT008 insertion end (Fig. 9, element 58), a test strip width and a test strip length (Fig. 9, element 62 showing the width side, element 66 showing the length side), and the physiological sensing device comprising: 
a housing having a lateral surface (Fig. 8, element 42, element 50 showing the contoured strip port on a lateral surface); 
a test strip slot disposed on the lateral surface (Fig. 8, element 50, “contoured strip port”, element 50 being disposed on the lateral surface), and having: 
a first slot wall (Fig. 23, element 100, “contoured top”, para. [0048] and para. [0052]); 
a second slot wall being opposite to the first slot wall (Fig. 23, element 96, “opening bottom”, para. [0048]); and 
a slot opening (Fig. 23, element 92, “strip port opening”) formed between the first and the second slot walls (Fig. 23, elements 96 and 100 form a width that allows for element 52 to be inserted), and configured to allow the insertion end to enter the housing therethrough (Fig. 18, Fig. 19, Fig. 21, para. [0048-0052], “test strip entering the strip port opening …”); and 
a guiding element (Fig. 15, Fig. 16, Fig. 17, element 90, “strip shelf”) extending from the second slot wall (Fig. 15 and Fig. 17, element 90 extends from the second (bottom) slot wall) and having a guiding width being several times of the test strip width (Fig. 9, the length of the test strip (element 66) is several times the test strip width (element 62)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al. (Pub. No. US 2016/0290951), hereinafter referred to as Coburn as applied to claims 1, 4, 12, and 18 above, and further in view of Cadio et al. (Pub. No. US 2011/0034786), hereinafter referred to as Cadio.
Regarding Claim 2, Coburn discloses the physiological sensing device according to Claim 1.
However, Coburn does not explicitly disclose wherein at least a portion of the first protruding portion is made of a transparent material or a luminescent material.
Cadio teaches of a handheld medical diagnostic device for diabetes testing including a strip port (Abstract, para. [0005], Fig. 1). Cadio teaches that the strip port (Fig. 1, element 20) is configured to receive test strips for testing a blood sample (para. [0040]). Cadio further teaches the test strip port assembly (Fig. 27, element 260), can include a light pipe and a light source (Fig. 27, element 264 and 266). Cadio further teaches that any portion of the strip port may be formed of a material to allow the light from the light source to distribute across the strip port, for example, glass, plastic, etc. (para. [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protruding portions disclosed by Coburn to explicitly use a transparent material or a luminescent material. Cadio teaches that by using a light source and glass/plastic material, the strip port is illuminated to allow a user to use the medical diagnostic device in the dark (para. [0076]). 
Regarding Claim 7, Coburn discloses the physiological sensing device according to Claim 4. 
However, Coburn does not explicitly disclose wherein at least a portion of the second protruding portion is made of a transparent or a luminescent material.
Cadio teaches of a handheld medical diagnostic device for diabetes testing including a strip port (Abstract, para. [0005], Fig. 1). Cadio teaches that the strip port (Fig. 1, element 20) is configured to receive test strips for testing a blood sample (para. [0040]). Cadio further teaches the test strip port assembly (Fig. 27, element 260), can include a light pipe and a light source (Fig. 27, element 264 and 266). Cadio further teaches that any portion of the strip port may be formed of a material to allow the light from the light source to distribute across the strip port, for example, glass, plastic, etc. (para. [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protruding portions disclosed by Coburn to explicitly use a transparent material or a luminescent material. Cadio teaches that by using a light source and glass/plastic material, the strip port is illuminated to allow a user to use the medical diagnostic device in the dark (para. [0076]). 
Regarding Claim 13, Coburn discloses the physiological sensing device according to Claim 12.
However, Coburn does not explicitly disclose wherein at least a portion of the protruding portion is made of a transparent material or a luminescent material.
Cadio teaches of a handheld medical diagnostic device for diabetes testing including a strip port (Abstract, para. [0005], Fig. 1). Cadio teaches that the strip port (Fig. 1, element 20) is configured to receive test strips for testing a blood sample (para. [0040]). Cadio further teaches the test strip port assembly (Fig. 27, element 260), can include a light pipe and a light source (Fig. 27, element 264 and 266). Cadio further teaches that any portion of the strip port may be formed of a material to allow the light from the light source to distribute across the strip port, for example, glass, plastic, etc. (para. [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protruding portions disclosed by Coburn to explicitly use a transparent material or a luminescent material. Cadio teaches that by using a light source and glass/plastic material, the strip port is illuminated to allow a user to use the medical diagnostic device in the dark (para. [0076]). 
Regarding Claim 20, Coburn discloses the physiological sensing device according to Claim 18. 
However, Coburn does not explicitly disclose wherein at least a portion of the guiding element is made of a transparent material or a luminescent material.
Cadio teaches of a handheld medical diagnostic device for diabetes testing including a strip port (Abstract, para. [0005], Fig. 1). Cadio teaches that the strip port (Fig. 1, element 20) is configured to receive test strips for testing a blood sample (para. [0040]). Cadio further teaches the test strip port assembly (Fig. 27, element 260), can include a light pipe and a light source (Fig. 27, element 264 and 266). Cadio further teaches that any portion of the strip port may be formed of a material to allow the light from the light source to distribute across the strip port, for example, glass, plastic, etc. (para. [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding portion disclosed by Coburn to explicitly use a transparent material or a luminescent material. Cadio teaches that by using a light source and glass/plastic material, the strip port is illuminated to allow a user to use the medical diagnostic device in the dark (para. [0076]). 
Claim(s) 3, 5, 9-10, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al. (Pub. No. US 2016/0290951), hereinafter referred to as Coburn.
Regarding Claim 3, Coburn discloses the physiological sensing device according to Claim 1.
Coburn does not explicitly disclose wherein the first protruding portion is detachably disposed on the lateral surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protruding portions to be detachable disposed on the lateral surface. One of ordinary skill in the art would recognize that if it were to be desirable, the protruding portions could be detachably disposed on the lateral surface or adjustable while not changing the function of the protruding portions (see MPEP 2144.04, V, C and D). 
Regarding Claim 5, Coburn discloses the physiological sensing device according to Claim 4.
Coburn does not explicitly disclose wherein the second 6443697.116DEEBIO-PT008protruding portion is detachably disposed on the lateral surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protruding portions to be detachable disposed on the lateral surface. One of ordinary skill in the art would recognize that if it were to be desirable, the protruding portions could be detachably disposed on the lateral surface or adjustable while not changing the function of the protruding portions (see MPEP 2144.04, V, C and D). 
Regarding Claim 9, Coburn discloses the physiological sensing device according to Claim 1.
While Coburn does disclose that the slot width is larger than the test strip width (Fig. 23, element 46 fits within the strip port opening (element 92) with room around the entire test strip, para. [0048] and para. [0052]), Coburn does not explicitly disclose wherein the slot width is 1.1 to 2 times of the test strip width.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot width to explicitly be 1.1 to 2 times the test strip width. One of ordinary skill in the art would recognize that changing the size and shape of the slot width would be obvious to try through routine experimentation while not changing the performance of the test strip (see MPEP 2144.04, IV, A). 
Regarding Claim 10, Coburn discloses the physiological sensing device according to Claim 1.
While Coburn does discloses that the length of the first protruding portion is shorter than the test strip length (Fig. 18, element 90 is shorter in length than the test strip), Coburn does not explicitly disclose wherein the first protruding portion has a protruding length being at least one twentieth of the test strip length.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first protruding portion to be explicitly at least one twentieth of the test strip length. One of ordinary skill in the art would recognize that changing the size and shape of the protruding portion would be obvious through routine experimentation while not changing the function of the protruding portion (see MPEP 2144.04, IV, A). 
Regarding Claim 15, Coburn discloses the physiological sensing device according to Claim 12.
However, Coburn does not explicitly disclose wherein the test strip slot is detachably disposed on the lateral surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test strip slot to be detachable disposed on the lateral surface. One of ordinary skill in the art would recognize that if it were to be desirable, the slot could be detachably disposed on the lateral surface or adjustable while not changing the function of the slot (see MPEP 2144.04, V, C and D). 
Regarding Claim 16, Coburn discloses the physiological sensing device according to Claim 12, wherein the physiological test strip includes a sensing portion (Fig. 9, element 62, “dosing site”, para. [0040] and para. [0042]) and a coding portion (Fig. 9, element 58, “electrical traces”) being adjacent to the insertion end of the elongated test strip (para. [0041], “strip contact area is not covered by the second substrate 60 … during test strip insertion”, electrical traces are adjacent to the insertion end of the test strip).
While Coburn does disclose that the slot width is larger than the test strip width (Fig. 23, element 46 fits within the strip port opening (element 92) with room around the entire test strip, para. [0048] and para. [0052]), Coburn does not explicitly disclose wherein the slot width is 1.1 to 2 times of the test strip width.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot width to explicitly be 1.1 to 2 times the test strip width. One of ordinary skill in the art would recognize that changing the size and shape of the slot width would be obvious to try through routine experimentation while not changing the performance of the test strip (see MPEP 2144.04, IV, A). 
Regarding Claim 19, Coburn discloses the physiological sensing device according to Claim 18.
Coburn does not explicitly disclose wherein the guiding element is detachably disposed on the second slot wall.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding element to be detachable disposed on the second slot wall. One of ordinary skill in the art would recognize that if it were to be desirable, the guiding portion could be detachably disposed on the second slot wall or adjustable while not changing the function of the guiding portion (see MPEP 2144.04, V, C and D). 
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al. (Pub. No. US 2016/0290951), hereinafter referred to as Coburn, as applied to claims 1 and 12 above, and further in view of Elder et al. (Pub. No. US 2015/0176053), hereinafter referred to as Elder.
Regarding Claim 11, Coburn discloses the physiological sensing device according to Claim 1.
However, Coburn does not explicitly disclose a traction device disposed in the housing, wherein the traction device delivers the elongated test strip to a code-reading position when the insertion end of the elongated test strip enters the housing for a specific depth thereof.
Elder teaches of an analyte meter having a test strip port (Abstract, Fig. 1A, Fig. 2, and para. [0014]). Elder further teaches of a drive mechanism within the analyte meter (Fig. 3A-3C, element 54, “drive wheel”). Elder further teaches the drive wheel rotates in a direction to pull the test strip inwardly so that the test strip contact pads make an electrical connection with the electrical contacts within the analyte meter (Fig. 2, Fig. 3A-3C, elements 78, 79, “test strip contact pads”, element 73, “electrical contacts”, and para. [0027]). Elder further teaches the drive wheel stops once the test strip reaches the assay position (para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological sensing device disclosed by Coburn to explicitly include the traction device taught by Elder. Elder teaches that the drive mechanism allows for a test strip to be automatically inserted into a strip port connector to allow for electrical connection (para. [0001]), which Elder teaches allows for a test strip to be inserted easier due to the small size and possible dexterity problems with patients (para. [0003]). 
Regarding Claim 17, Coburn discloses the physiological sensing device according to Claim 12.
However, Coburn does not explicitly disclose a traction device disposed in the housing, wherein the traction device delivers the physiological test strip to a code-reading position when the insertion end of the physiological test strip enters the housing for a specific depth thereof.
Elder teaches of an analyte meter having a test strip port (Abstract, Fig. 1A, Fig. 2, and para. [0014]). Elder further teaches of a drive mechanism within the analyte meter (Fig. 3A-3C, element 54, “drive wheel”). Elder further teaches the drive wheel rotates in a direction to pull the test strip inwardly so that the test strip contact pads make an electrical connection with the electrical contacts within the analyte meter (Fig. 2, Fig. 3A-3C, elements 78, 79, “test strip contact pads”, element 73, “electrical contacts”, and para. [0027]). Elder further teaches the drive wheel stops once the test strip reaches the assay position (para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological sensing device disclosed by Coburn to explicitly include the traction device taught by Elder. Elder teaches that the drive mechanism allows for a test strip to be automatically inserted into a strip port connector to allow for electrical connection (para. [0001]), which Elder teaches allows for a test strip to be inserted easier due to the small size and possible dexterity problems with patients (para. [0003]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hisashi Nishiuama (Pub. No. US 2011/0257533) discloses a biological information measurement device including a test piece insertion groove, guide member having a protrusion, and a light guide member (Fig. 4, elements 10, 43, and 42a, and para. [0044-0047]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791